Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com June 29, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Firefish, Inc. San Diego, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Firefish, Inc. of our report dated June 22, 2012, relating to the financial statements of Firefish, Inc., a Nevada Corporation, as of and for the years ending March 31, 2012 and 2011. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
